  Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 1 of 6 PageID #: 705

   NEW YORK                                                                                                  SHANGHAI
    LONDON                                                                                                    ATLANTA
   SINGAPORE                                                                                                 BALTIMORE
 PHILADELPHIA                                  FIRM and AFFILIATE OFFICES                                   WILMINGTON
    CHICAGO                                                                                                     MIAMI
WASHINGTON, DC                                                                                              BOCA RATON
 SAN FRANCISCO                                                                                              PITTSBURGH
                                              MACKENZIE M. WROBEL
 SILICON VALLEY                                                                                               NEWARK
                                            DIRECT DIAL: +1 302 657 4925
   SAN DIEGO                                                                                                 LAS VEGAS
                                           PERSONAL FAX: +1 302 397 2502
  LOS ANGELES                             E-MAIL: mmwrobel@duanemorris.com                                  CHERRY HILL
    TAIWAN                                                                                                  LAKE TAHOE
    BOSTON                                      www.duanemorris.com                                          MYANMAR
   HOUSTON                                                                                                      OMAN
    AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                           OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                       ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA



March 22, 2021

VIA CM/ECF AND VIA HAND DELIVERY:

The Honorable Maryellen Noreika
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801-3555

          Re:      Tom Hussey Photography, LLC v. BDG Media, Inc.
                   C.A. No. 1:20-cv-00404-MN

Dear Judge Noreika:

          Plaintiff Tom Hussey Photography, LLC (“Plaintiff”) submits this letter to express its

assent to the Motion to Transfer filed by Defendant BDG Media, Inc. (“Defendant”) on March

17, 2021 (DI 27), seeking to transfer this action to the Southern District of New York. In so

assenting, Plaintiff reserves its right to oppose Defendant’s Motion to Dismiss on any and all

applicable grounds.

          In support of this letter, Plaintiff states it previously made two offers to assent to

Defendant’s motion to transfer venue, both of which Defendant rejected, yet it maintains that

motion seeking the very relief it refuses to accept. As a result, the parties have reached an

impasse regarding the appropriate procedural path forward for this matter. This impasse, and the

reasons for Plaintiff’s decision to assent to the pending Motion to Transfer, are discussed herein

and a proposed Order granting a transfer is enclosed herewith as Exhibit 1.


D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                  PHONE: +1 302 657 4900   FAX: +1 302 657 4901
 Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 2 of 6 PageID #: 706

Judge Maryellen Noreika
March 22, 2021




       On December 18, 2020, the Court issued its Memorandum Opinion (DI 18) and Order

(DI 19) granting Defendant’s Motion to Dismiss the Complaint. On January 15, 2021, Plaintiff

filed a Motion Pursuant to Rule 59(e) to Alter and/or Amend the Judgment of Dismissal (DI 20),

seeking to modify the Court’s Order of December 12, 2020 to expressly permit Plaintiff to file an

amended pleading. Plaintiff separately wrote to the Court on January 19, 2021, seeking leave to

file an Amended Complaint pursuant to Rule 15. (DI 21). Plaintiff attached to its Rule 15 letter

a proposed amended pleading.       (DI 21, Ex. 1).    Defendant opposed Plaintiff’s Rule 59(a)

submission (DI 20), as well as Plaintiff’s subsequent Rule 15 submission. (DI 23).

       On March 1, 2021, the Court entered an Oral Order (DI 21) granting Plaintiff’s Rule

59(e) Motion:

                IT IS HEREBY ORDERED that [20] Plaintiff'’s motion pursuant
                to Rule 59(e) to alter or amend the judgment of dismissal is
                GRANTED to the extent it seeks permission to file an amended
                pleading. The Court previously dismissed Plaintiff's complaint
                without prejudice. Plaintiff shall filed any amended complaint on
                or before March 3, 2021. Defendant may thereafter file a motion
                to dismiss the amended complaint (including on the grounds that
                Plaintiff did not cure the deficiencies in its original complaint).
                Defendant should also renew its motion to transfer this case. IT IS
                FURTHER ORDERED that the call scheduled for March 2, 2021
                is CANCELLED.

(DI 25) (emphasis added). The Court did not address or rule on Plaintiff’s Rule 15 Motion.

       The next day, relying on the Court’s Oral Order permitting Plaintiff to file “any amended

complaint,” Plaintiff further revised its proposed amended pleadings to separately express the

two legal theories in support of its copyright infringement claim—direct and indirect

infringement. Plaintiff did not change or add any factual allegations to the previously circulated
  Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 3 of 6 PageID #: 707

Judge Maryellen Noreika
March 22, 2021




draft of a proposed amended pleading, nor did it add a new claim for relief, it only specified the

two legal theories of liability that, Plaintiff claims, justify the relief sought.

        The same day, Plaintiff advised Defendant of its revisions and provided Defendant with a

copy of the same for review. Plaintiff also advised that it would agree to transfer the case to the

Southern District of New York, as Defendant had previously requested, as follows:

                Plaintiff intends to add a claim for indirect infringement against
                the same party and based on the same facts as set forth in the draft
                amended complaint we previously circulated for your review,
                regardless of whether the case stays in Delaware or transfers to
                New York.

                [Plaintiff] thus propose[s] assenting to a transfer upon an
                agreement that the deadline for filing the amended complaint be
                extended until 7 days following entry of the case in New York.

                Given the differences between the motion procedures applicable to
                the different Courts (and between different judges), [Plaintiff]
                propose[s] having the case docketed, and the applicable procedures
                identified, before the time for filing Defendant’s intended motion
                to dismiss begins to run.

The correspondence between the parties on March 2-3, 2021 is attached as Exhibit 2.

        Defendant rejected Plaintiff’s offer to assent to a transfer of venue stating “Defendant

will only request to transfer the case to another jurisdiction as alternative relief should the

Delaware Court not grant our motion to dismiss with prejudice.” (Ex. 2) (emphasis added).

After Defendant rejected Plaintiff’s first offer to assent to the transfer, Plaintiff filed its Amended

Complaint (DI 26) on March 3, 2021 in accordance with the terms the Court’s Oral Order.

        On March 17, 2021, Defendant filed its Motion Dismiss for Failure to State a Claim or in

the Alternative, to Transfer Venue. (DI 27). Defendant did not request a separate meet and

confer with Plaintiff regarding Defendant’s filing. Instead, Defendant submitted a Rule 7.1.1
  Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 4 of 6 PageID #: 708

Judge Maryellen Noreika
March 22, 2021




Certification concerning the parties’ discussion on Plaintiff’s first offer to asset to a transfer,

stating:

                  Delaware counsel for the parties met and conferred to discuss the
                  possibility of transferring this action to the Southern District of
                  New York. However, Plaintiff conditioned stipulating to transfer
                  this action on Defendant consenting to Plaintiff filing an
                  amended complaint in the new jurisdiction. Because Defendant
                  would not consent to Plaintiff filing an amended complaint with
                  new (false) allegations that were not included in the proposed
                  amended complaint Plaintiff had submitted to this Court, the
                  parties were unable to reach an agreement. (DI 27-1) (emphasis
                  added).

           The next day, Plaintiff’s counsel wrote to defense counsel regarding the accuracy of the

reasoning provided in the Rule 7.1.1 Certification for the basis of Defendant’s refusal of

Plaintiff’s first offer to transfer. In the same correspondence Plaintiff made a second offer to

assent and stipulate to a transfer of venue, writing:

                  [The Rule 7.1.1 Certification] is not accurate. In the event that
                  characterization of Plaintiff’s position resulted from a
                  misunderstanding of our communications, I write to renew
                  Plaintiff’s assent to Defendant’s motion to transfer this case to
                  the SDNY.

                  Unlike the description in [Defendant’s Rule 7.1.1] Certification,
                  Plaintiff requested only an agreement extending the deadline for
                  filing its amended complaint. Plaintiff never sought a waiver of
                  Defendant’s planned motion to dismiss or other concession
                  concerning the amended complaint. Plaintiff’s proposal was, as I
                  noted in my March 2 email, meant to address the procedural
                  “differences between the motion procedures applicable to the
                  different Courts (and between different judges),” and thus Plaintiff
                  proposed “having the [SDNY] case docketed, and the applicable
                  procedures identified, before the time for filing Defendant’s
                  intended motion to dismiss begins to run.”

                  To be clear, Plaintiff assents to Defendant’s motion to transfer and
                  does not condition that assent on Defendant waiving any argument
  Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 5 of 6 PageID #: 709

Judge Maryellen Noreika
March 22, 2021




               in its motion to dismiss. Please advise if Defendant agrees to
               submit a stipulation to the transfer of this action to the
               SDNY. Plaintiff reserves its right to oppose Defendant’s motion to
               dismiss on any and all applicable grounds.

The correspondence exchanged between the parties on March 18, 2021 is attached as Exhibit 3.

       Defendant rejected Plaintiff’s second offer to assent to the Defendant’s motion to transfer

and file a stipulation with the Court resolving that motion. (Ex. 3). The parties held a telephonic

meet and confer on the issue on the morning of March 22, 2021, but were unable to agree on a

stipulation of transfer. Defendant continues to insist that its motion to dismiss first be fully

litigated in this Court and then, only if it loses that motion, will it pursue transfer to the Southern

District of New York to continue the case.

       Plaintiff believes that Defendant’s insistence on proceeding in that manner will impose an

unnecessary and unreasonable burden on the parties to litigate a motion that is not contested

while also forcing this Court to invest substantial time digging into the merits of a claim that will

then not proceed before this Court. Moreover, the procedure Defendant insists upon would

amount to blatant forum shopping—if, but only if, it gets an unfavorable ruling from one Court

does it seek transfer to another Court. Accordingly, Plaintiff hereby informs the Court that

Plaintiff assents to the Defendant’s Motion to Transfer (DI 27), and the entry of an order

transferring this case to the Southern District of New York. Following transfer, the assigned

Judge in the Southern District of New York who will be responsible for all aspects of this case

going forward can then address the Motion to Dismiss.

       Plaintiff does not oppose the transfer of venue, and does not wish to expend the Court’s

or its own resources litigating an issue here that it does not dispute. Indeed, the differences
  Case 1:20-cv-00404-MN Document 31 Filed 03/22/21 Page 6 of 6 PageID #: 710

Judge Maryellen Noreika
March 22, 2021




Plaintiff perceived in the ability to safely and timely administer this case articulated when it

previously opposed a request to transfer of venue (see DI 14) have not proven to be differences

between the two Courts. For example, Plaintiff previously believed the Delaware to be a safer

jurisdiction for purposes of litigating and traveling in light of Covid-19. (DI 14, p. 19) (“If

nothing else, is reasonable for Plaintiff to expect that travel will be safer from the perspective of

the impact that Covid-19 has had on the two jurisdictions, as New York City has been more

heavily affected than New Castle County.”). It is now clear that Covid-19 has generally had the

same effect on this Court and all jurisdictions across the country as far as travel is concerned, and

all Courts are now facing substantial backlogs and delays. It is not a problem unique to the

Southern District of New York.

       For these reasons, Plaintiff no longer opposes and affirmatively assents to the pending

Motion to Transfer, while reserving its right to oppose the pending Motion to Dismiss on all

available grounds. Accordingly, Plaintiff requests the Court enter an Order in the form enclosed

herewith.

                                                      Respectfully,

                                                      /s/ Mackenzie M. Wrobel
                                                      Mackenzie M. Wrobel (#6088)

                                                      Counsel for Plaintiff Tom Hussey
                                                      Photography, LLC

cc: All counsel of record pursuant to the ECF system
